Case 1:20-cv-04327-AT Document 30 Filed 10/06/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

ANTONIA VARGAS SANCHEZ. DOC # —___
individually and on behalf of others DATE FILED: _10/6/2020

similarly situated,

 

Plaintiff,
-against- 20 Civ. 4327 (AT)

PRIMOS LIVE POULTRY INC. ORDER
(D/B/A VIVEROLOS PRIMOS #2),
PEDRO RODRIGUEZ, ABDUL DOE,
and HAREH DOE,

 

Defendants.
ANALISA TORRES, District Judge:

 

It is ORDERED that the initial pretrial conference scheduled for October 7, 2020, is
ADJOURNED sine die. By October 29, 2020, Plaintiff shall re-submit materials for default
judgment in accordance with Attachment A to the Court’s Individual Practices. Plaintiff is reminded
that Attachment A requires, among other things, an “affidavit or declaration signed by a party with

personal knowledge” (emphasis added).

SO ORDERED.

Dated: October 6, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
